           Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 1 of 7




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SBN 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   PLAINTIFF FINJAN LLC’S MOTION IN
20                    Plaintiff,                     LIMINE NO. 3 TO PRECLUDE
                                                     ARGUMENT THAT SONICWALL IS NOT
21          v.                                       SUCCESSOR-IN-INTEREST TO DELL

22   SONICWALL, INC., a Delaware Corporation,
                                                     Date: March 18, 2021
23                    Defendant.                     Time: 1:30 PM
24                                                   Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5th Floor
25

26               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27

28

                                                              Case No. 17-cv-04467-BLF (VKD)
                                                      FINJAN LLC’S MOTION IN LIMINE NO. 3
           Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 2 of 7




 1   I.     INTRODUCTION

 2          Pursuant to Federal Rules of Evidence 401, 402, 403, and 611, Finjan LLC (“Finjan”)

 3   respectfully requests that the Court exclude from presentation to the jury at trial any argument by

 4   SonicWall, or evidence purporting to relate thereto, that actual notice of Finjan’s infringement

 5   claims, conveyed to SonicWall’s prior owner Dell, does not relate to SonicWall.

 6   II.    ARGUMENT

 7          In pre-trial correspondence, SonicWall attempted to unveil a new defense, never before

 8   presented—or preserved—in any part of the case to date. SonicWall suddenly argued that

 9   Finjan’s pre-suit notice of infringement, conveyed to SonicWall’s then-parent Dell, did not apply

10   to SonicWall. This argument appears in neither SonicWall’s damages contentions, nor in its

11   interrogatory responses specifically addressing notice. It is forfeit. It is also meritless.

12          A.      SonicWall’s Statements in its Answer, Written Discovery, and Damages

13                  Contentions Forfeit Argument That SonicWall Did Not Inherit Notice

14          At the start of the period for which Finjan seeks damages, SonicWall was owned by Dell.

15   It is undisputed that Finjan and Dell communicated about SonicWall, and how its activities related

16   to Finjan’s patents, during the period of Dell’s ownership, starting no later than 2014. In 2016,

17   Dell divested SonicWall in 2016 to a private equity firm, but nothing about that transaction

18   suggests that it transformed SonicWall from being on notice of infringement (via its parent Dell)

19   into one suddenly unaware of Finjan’s claims.

20          For most of this case, even SonicWall did not make such a contention. Its Amended

21   Answer, specifically discussing the correspondence between Finjan and Dell relating to

22   SonicWall’s infringement, repeatedly called Dell SonicWall’s “predecessor-in-interest,” and far

23   from claiming ignorance, discussed the content of the Finjan-Dell interactions in detail. D.I. 103

24   at ¶¶ 39. Nowhere did the Amended Answer allege, or even suggest, that SonicWall might not

25   have Dell’s notice imputed to it.
                                                          1          Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 3
           Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 3 of 7




 1          SonicWall also did not suggest it was not Dell’s successor for notice purposes when

 2   responding to written discovery specifically directed to the issue. Finjan’s very first interrogatory

 3   to SonicWall, served nearly three years ago, sought the details of SonicWall’s first awareness of

 4   Finjan’s patents. Exh. 13 at 3 (Interrogatory No. 1 (“Describe in detail when and under what

 5   circumstances You first became aware of the existence of the Asserted Patents . . . .”).) Far from

 6   contending that SonicWall would not have patent-related interactions with Dell imputed to it,

 7   SonicWall’s response (supplemented several times) specifically invoked the negotiations between

 8   Finjan and Dell, and identified Dell as SonicWall’s “predecessor-in-interest.” Exh. 13 at 4.

 9   SonicWall’s interrogatory response went on to describe how Finjan communicated with Dell

10   about its patents and infringement theories, including concerning SonicWall. In general,

11   SonicWall’s interrogatory response (like its other discovery responses) treated Finjan-Dell

12   correspondence relating to SonicWall as imputed to SonicWall. Id. at 4–5. In a supplemental

13   response, SonicWall went further, describing awareness by Dell of other Finjan-filed lawsuits as

14   bearing on SonicWall’s awareness of the patents. Id. at 5. And in a second supplemental

15   response, SonicWall identified a Dell employee as a knowledgeable person about the subject

16   matter of the interrogatory. At no point in this or any other interrogatory response did SonicWall

17   suggest that it did not inherit Dell’s awareness of Finjan’s patents and claims.

18          A similar story is in the parties’ damages contentions. Finjan’s damages contentions

19   alleged damages during the period of SonicWall’s ownership by Dell. Exh. 14 at 4. Further, the

20   contentions directed SonicWall to Finjan-Dell correspondence as reflecting “prior correspondence

21   between the parties” relevant to damages. Id. at 10. SonicWall’s responsive contentions did not

22   mention, in any way whatsoever, any theory that notice of infringement to Dell might not be

23   imputed to SonicWall. Exh. 15. To the contrary, SonicWall’s contentions referred to pre-suit

24   correspondence about the patents as “pre-suit communications between Finjan and SonicWall,”

25   drawing no distinction even though some were formally between Finjan and Dell. Indeed, the
                                                        2           Case No. 17-cv-04467-BLF (VKD)
                                                             FINJAN LLC’S MOTION IN LIMINE NO. 3
           Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 4 of 7




 1   only mention of Dell at all was to note that some Dell-Finjan exchanges were marked under Rule

 2   408 (irrelevant to the notice issue). Id. at 13.

 3           Still further, when Finjan argued during summary judgment that SonicWall “does not

 4   dispute—because it cannot—that Finjan expressly brought [its] patents to the attention of

 5   SonicWall’s predecessor Dell in mid-2014,” D.I. 326 at 21, SonicWall did not dispute the issue. It

 6   certainly did not dispute that Dell was SonicWall’s “predecessor,” or that notice to Dell would be

 7   imputed to it. See D.I. 335-3 at 13 et seq.

 8           The only hint, during literal years of discovery, of SonicWall disputing inherited notice

 9   was when SonicWall unaccountably refused Requests for Admission on the subject. But even

10   then, SonicWall’s refusal was conclusory and unaccompanied by any cognizable evidence. See

11   generally D.I. 276. While Magistrate Judge DeMarchi denied Finjan’s request to impose an

12   admission on SonicWall, in no sense did she endorse the idea that SonicWall, by corporate

13   restructuring, divested itself of § 287 notice. See D.I. 281. No evidence of SonicWall avoiding

14   inheriting notice was tendered to her, or to Finjan, at any point then, or since.

15           B.      SonicWall Has Forfeited Argument That It Is Not Dell’s Successor for Notice

16           In this Court and others, it is well established that failure to timely raise an issue before

17   trial forfeits the issue at trial. E.g., GPNE Corp. v. Apple, Inc., No. 12-CV-02885-LHK, 2014 WL

18   3870256, at *5 (N.D. Cal. Aug. 6, 2014) (finding waiver where argument raised only extremely

19   late). Here, though specifically called by Finjan to address notice under the patents-in-suit several

20   times, SonicWall never contended, in any sense, that it would not inherit whatever notice had been

21   given to Dell. Crucially, this included SonicWall’s total failure to raise the issue in damages

22   contentions, despite Finjan plainly indicating that its damages theory would revolve, in part, on

23   notice conveyed to Dell. Cf. Finjan, Inc. v. Cisco Systems, Inc., No. 17-cv-00072-BLF, 2019 WL

24   6174936, at *5 (N.D. Cal. Nov. 20, 2019) (noting that attempts to make arguments not in damages

25   contentions are appropriate for a motion in limine). Compounded with SonicWall’s decision not
                                                          3           Case No. 17-cv-04467-BLF (VKD)
                                                               FINJAN LLC’S MOTION IN LIMINE NO. 3
              Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 5 of 7




 1   to raise this issue in its Amended Answer, or in its interrogatory responses, nor even to dispute it

 2   when raised by Finjan in summary judgment briefing, it would be profoundly unfair for SonicWall

 3   to inject this new defense into the case during the immediate run-up to trial.

 4            The prejudice to Finjan is plain. During pleadings SonicWall specifically admitted that

 5   Dell was its “predecessor-in-interest.” It failed to dispute inherited notice in damages contentions,

 6   or in interrogatory responses. Additionally, injection of this issue before the jury would have no

 7   practical value except to engender confusion and wastage.

 8            Finally, even had SonicWall not forfeited dispute that it inherited Finjan’s § 287 notice to

 9   Dell, and even were SonicWall permitted to evade its discovery responses confirming Dell as its

10   “predecessor” for notice purposes, the dispute is meritless. At the time of notice, SonicWall was

11   wholly controlled Dell and bound by Dell’s negotiation with Finjan, including for notice purposes,

12   both as an aspect of Dell’s ownership and under the doctrine of apparent agency. This alone

13   would be sufficient for Finjan’s § 287 notice to relate to SonicWall. Still further, the record shows

14   that Dell, when it spun SonicWall out, specifically                                           as part of

15   the deal. See Exh. 16 at 102 (disclosing, in detail, exchanges between Finjan and Dell).

16   Additionally, John Gmuender, SonicWall’s CTO during its ownership by Dell and still its CTO

17   today,                                                            . Exh. 17 at 240:1–18. And more,

18   when Finjan asked Mr. Gmuender if he had evaluated Finjan’s claims before the spin-out, Mr.

19   Gmuender refused to answer after a privilege instruction from SonicWall’s counsel. Id. at 241:2–

20   22. It would be inappropriate and unfair for SonicWall, after specifically blocking inquiry into its

21   top technology executive’s knowledge of Finjan’s claims, to now be permitted to contend

22   SonicWall lacked actual notice.

23            It is unfair and prejudicial for SonicWall to litigate for three years referring to Dell as its

24   “predecessor-in-direction,” then flip direction after discovery is closed and attempt to tell the jury

25

                                                           4           Case No. 17-cv-04467-BLF (VKD)
                                                                FINJAN LLC’S MOTION IN LIMINE NO. 3
           Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 6 of 7




 1   the opposite, all while ignoring clear evidence squarely undermining that position. The Court

 2   should preclude this late-rising and meritless argument.

 3                                                    Respectfully Submitted,

 4   Dated: March 4, 2021                            By: /s/ Robert Courtney
                                                     Juanita R. Brooks (CA SBN 75934)
 5                                                   brooks@fr.com
                                                     Roger A. Denning (CA SBN 228998)
 6                                                   denning@fr.com
                                                     Jason W. Wolff (CA SBN 215819)
                                                     wolff@fr.com
 7                                                   John-Paul Fryckman (CA 317591)
                                                     fryckman@fr.com
 8                                                   K. Nicole Williams (CA 291900)
                                                     nwilliams@fr.com
 9                                                   FISH & RICHARDSON P.C.
                                                     12860 El Camino Real, Ste. 400
                                                     San Diego, CA 92130
10                                                   Phone: (858) 678-5070 / Fax: (858) 678-5099
11                                                   Proshanto Mukherji (Pro Hac Vice)
                                                     mukherji@fr.com
12                                                   FISH & RICHARDSON P.C.
                                                     One Marina Park Drive
13                                                   Boston, MA 02210
                                                     Phone: (617) 542-5070/ Fax: (617) 542-5906
14                                                   Robert Courtney (CA SNB 248392)
                                                     courtney@fr.com
15                                                   FISH & RICHARDSON P.C.
                                                     3200 RBC Plaza
16                                                   60 South Sixth Street
                                                     Minneapolis, MN 55402
                                                     Phone: (612) 335-5070 / Fax: (612) 288-9696
17
                                                     Attorneys for Plaintiff
18                                                   FINJAN LLC

19

20

21

22

23

24

25

                                                       5           Case No. 17-cv-04467-BLF (VKD)
                                                            FINJAN LLC’S MOTION IN LIMINE NO. 3
           Case 5:17-cv-04467-BLF Document 368 Filed 03/04/21 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 4, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                        /s/ Robert Courtney
                                                          Robert Courtney
 8                                                        courtney@fr.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      6           Case No. 17-cv-04467-BLF (VKD)
                                                           FINJAN LLC’S MOTION IN LIMINE NO. 3
